DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restriction
Claims 8-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 4/25/22.
Applicant's election with traverse of Group I in the reply filed on 4/25/22 is acknowledged.  The traversal is on the grounds that Group II is not independent or distinct from Group I because independent claims 8 and 16 both claim measuring temperatures involving a rate of temperature. These arguments are not persuasive because Group II, which refers to claims 8-20 (claims 8 and 16 being independent) is restricted from Group I, which refers to claims 11-7 (claim 1 being independent), because Groups I and II are related as process and apparatus for its practice. The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process. (MPEP § 806.05(e)). In this case, the apparatus as claimed in Group II can be used to practice another and materially different process as claimed in Group I, such as a process that does not estimate a temperature or determine a rate of change of temperature. Furthermore, Applicant’s arguments that there is not a serious burden on the examiner to search both Group I and Group II because there is no burden on the examiner to search both Groups I and II because they are both classified in class 374 are not persuasive because Groups I and II have different classifications and require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries, such as a process that does not estimate a temperature or determine a rate of change of temperature as in the claimed apparatus. The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
Claims 2-5 are objected to because of the following informalities:  
In claim 2, it is not clear if the “temperature increase” and the “temperature decrease,” recited in respective lines 3 and 5, are being obtained with the temperature sensor recited in line 3 of base claim 1; and it is not clear what element’s temperature increase and decrease is being monitored, as recited in lines 3 and 5.
In claim 4, “attaching” should be deleted from line 2.
Claims 3 and 5 are objected to for being dependent on an objected base claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication 2019/0142280 to Bongers et al [hereinafter Bongers].
Referring to claim 1, Bongers discloses a method of monitoring an internal body temperature of a patient (figures 1, 4; paragraphs 7, 31-34, 38), the method comprising: 
detecting a skin temperature of the patient using a temperature sensor (S1) in a body- mountable temperature monitor (10) attached to the patient (2) (paragraph 31);
calculating, using the temperature sensor, a heat flux associated with the body-mountable temperature monitor (10) based on selectively activating a heater (12) in the body-mountable temperature monitor (10) (paragraphs 31, 32, 34, 38); and
determining the internal body temperature of the patient using the skin temperature and the heat flux (paragraphs 31-34, 38).

Referring to claim 2, Bongers further discloses that calculating the heat flux comprises activating the heater; monitoring a temperature increase during the activation of the heater (paragraphs 37, 38); deactivating the heater; and monitoring a temperature decrease after the deactivation of the heater; wherein the heat flux is based on the temperature decrease (paragraph 38).

Referring to claim 3, Bongers further discloses that the heat flux is based on the temperature increase (paragraph 38).

Referring to claim 4, Bongers further discloses that the body-mountable temperature monitor (10) comprises an adhesive layer (paragraph 22), and wherein attaching the body-mountable temperature monitor (10) is attached to the skin of the patient (2) via the adhesive layer (paragraphs 22, 31).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Bongers in view of U.S. Patent Application Publication 2002/0191675 to Tokita et al [hereinafter Tokita].
Referring to claim 6, Bongers discloses a method having all of the limitations of claim 6, as stated above with respect to claim 1, except for generating an alarm when the internal body temperature of the patient is greater than a predetermined maximum temperature (as in claim 6), and generating an alarm when the internal body temperature of the patient is less than a predetermined minimum temperature (as in claim 7).
However, Tokita discloses a thermometer for monitoring an internal body temperature of a patient, wherein the thermometer generates an alarm (buzzer) when the temperature is greater than or less than a predetermined maximum and minimum temperature, respectively, in order to determine if the thermometer is ready for use (paragraphs 42, 43).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bongers so that the internal body temperature of the patient is greater than a predetermined maximum temperature (as in claim 6), and generating an alarm when the internal body temperature of the patient is less than a predetermined minimum temperature (as in claim 7), as suggested by Tokita, in order to determine if the temperature monitor is ready for use.

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and amended to overcome the objections set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not disclose or suggest the following in combination with the remaining limitations of the claims:
A method of monitoring an internal body temperature of a patient, the method comprising predicting a future internal body temperature based on the heat flux, the skin temperature of the patient, and a historical skin temperature of the patient (claim 5).

Conclusion
The references made of record by the examiner and not relied upon are considered pertinent to applicant's disclosure by disclosing measuring an internal body temperature based on heat flux.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRELLYS JAGAN whose telephone number is (571)272-2247. The examiner can normally be reached Tuesday-Friday 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MIRELLYS JAGAN/
Primary Examiner
Art Unit 2855
5/7/22